Order entered October 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00635-CR

                       ANTHONY BERNARD JOHNSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-70744-S

                                          ORDER
       The Court GRANTS appellant’s October 21, 2014 motion to extend time to file his brief.

We ORDER the appellant’s brief received on October 21, 2014 filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE